Exhibit 10

[g157451kgi001.gif]EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
10th day of April, 2006, by and between MARK B. ADAMS, an individual resident of
the State of Georgia (the “Employee”), and A.D.A.M., INC., a Georgia corporation
(the “Company”).

RECITALS:

WHEREAS, the Company is engaged in the business of producing, marketing,
promoting, distributing and licensing anatomical, health and medical content
(including without limitation, products designed for educational markets and
consumer markets) (the “Company’s Business”); and

WHEREAS, the Company desires to employ the Employee as its Chief Financial
Officer (“CFO”), and Employee desires to accept such employment with the
Company, all in accordance with the terms and conditions hereinafter set forth;

NOW, THEREFORE, for and in consideration of the above premises, the mutual
covenants and agreements hereinafter set forth and other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

1.             Employment and Duties.

(a)           Subject to the terms and conditions set forth in this Agreement,
the Company hereby agrees to employ the Employee, and the Employee hereby agrees
to serve the Company, as the CFO of the Company. In performing his duties
hereunder, the Employee shall report to and be directly responsible to the
President and Chief Executive Officer (“CEO”).

(b)           During the term of this Agreement, the Employee shall, for the
benefit of the Company, use his skills, knowledge, and specialized training to
perform the duties and exercise the powers, functions, and discretion’s incident
to his position as CFO of the Company or which from time to time, consistent
with such position, may be assigned to or vested in him by the CEO or Board of
Directors, in an efficient and competent manner and on such terms and subject to
such restrictions as the CEO or Board of Directors may from time to time
impose.  Employee’s initial duties are described on Exhibit A attached hereto.

(c)           During the term of this Agreement, the Employee shall perform his
duties hereunder at the Company’s then current headquarters or as otherwise
directed by the CEO or Board of Directors from time to time.

(d)           During the term of this Agreement, the Employee agrees to devote
his full business time, energy, and skill to the business of the Company, and to
the fulfillment of the Employee’s obligations under this Agreement. In addition
to the foregoing and not in limitation thereof, during the term hereof, the
Employee shall not carry on, engage in, or otherwise be interested in, directly
or indirectly, any other business or activity that would result in a conflict of
interest with the Company’s business or that would materially adversely affect
the Employee’s ability to perform his duties as set forth in this Agreement.


--------------------------------------------------------------------------------




2.             Term.

(a)           The Employee’s term of employment pursuant to this Agreement shall
commence on the date hereof and shall continue until terminated in accordance
with this Agreement.

(b)           Subject to the terms of Section 6, either the Company or Employee
may terminate Employee’s employment under this Agreement at any time by notice
to the other.  Notwithstanding the foregoing, Employee agrees that he will not
terminate his employment upon less than sixty (60) days’ prior written notice
unless such termination is With Good Reason (as hereinafter defined).  Employee
acknowledges and agrees that after the Company’s receipt of any notice of
termination from the Employee, the Company may, at its sole option, elect an
earlier effective date for the termination of Employee’s employment by giving
written notice of such earlier date to Employee at any time prior to the date of
termination initially established by Employee. Company agrees that Employee’s
election to terminate his employment hereunder shall not constitute a sufficient
basis upon which the Company can terminate Employee’s employment With Cause (as
hereinafter defined).

3.         Compensation.

(a)           Subject to the terms of this Agreement, as base compensation for
Employee’s services, the Company shall pay Employee so long as he shall be
employed under this Agreement a base salary that will accrue at a rate of not
less than one-hundred seventy-five thousand dollars ($175,000) per annum.  It
being agreed, however, that Employee’s salary shall be subject to all
withholdings pursuant to applicable law or regulation. Employee’s base salary
shall be payable to Employee on the regularly reoccurring pay period established
by the Company, but in no event in less than monthly installments. The CEO or
Board will annually review the base salary of Employee; however, such base
salary will not at any time be subject to reduction to any amount less than the
dollar amount set forth in this Section 3(a).

(b)           Employee shall be eligible to receive a performance bonus annually
during the term of this Agreement in accordance with the guidelines described on
Exhibit B attached hereto.

(c)           The Employee hereby acknowledges that the Employee may be required
to work beyond standard working hours in order to perform his duties hereunder.
The Employee shall not be entitled to compensation for overtime or extra hours
worked in performance of his duties hereunder except as required by law.

(d)           In addition to the compensation described in this Agreement, the
Employee shall be entitled to reimbursement by the Company for all actual,
reasonable, and direct expenses incurred by him in the performance of his duties
hereunder, provided such expenses were incurred only in accordance with the
policies and procedures established by the Company from time to time.

4.             Employment Benefits.

(a)           The Employee shall have the right to participate in any and all
employee benefit programs established or maintained by the Company from time to
time, in accordance with the terms and conditions of such employee benefit
programs, including, without limitation, such medical and dental plans,
retirement, pension or profit sharing plans as may be established from time to
time by the Company. The Company reserves the right, in its sole discretion, to
alter, amend, or discontinue

2


--------------------------------------------------------------------------------




any of such employee benefit programs at any time.

(b)           In addition to such public holidays as are observed by the
Company, the Employee shall be entitled to vacation days or paid time off in
accordance with the Company’s then current policies, which the Company reserves
the right, in its sole discretion, to alter, amend, or discontinue at any time.

(c)           The Employee acknowledges that the Company may promulgate employee
handbooks, policies, and procedures from time to time, and the Employee agrees
to adhere to the terms of any handbook, policy, or procedures that the Company
may promulgate from time to time. The Company reserves the right, in its sole
discretion, to alter, amend, or terminate any handbook, policy or procedure.

5.             Illness, Incapacity or Death During Employment.

(a)           If by reason of illness, injury or incapacity, the Employee is
unable, despite reasonable accommodation, to perform his services or discharge
his duties hereunder on a full time basis for ninety (90) or more consecutive
days or one hundred twenty (120) days in the aggregate during any twelve (12)
month period (or any such longer periods as may be required by law), then the
Company may terminate the employment of the Employee by written notice to
Employee, and, thereupon, all obligations of the Company to provide compensation
and benefits under this Agreement shall cease, other than the payment of that
portion of the base salary earned by the Employee to the date of termination,
plus reimbursement of all pre-approved expenses that were reasonably incurred by
the Employee in performing his responsibilities and duties for the Company prior
to and including such date.

(b)           In the event of the Employee’s death, all obligations of the
Company to provide compensation and benefits under this Agreement shall cease,
other than the payment of that portion of the base salary earned by the Employee
to the date of death, plus reimbursement of all pre-approved expenses that were
reasonably incurred by the Employee in performing his responsibilities and
duties for the Company prior to and including such date.

(c)           This Section 5 shall not limit the entitlement of Employee, his
estate or beneficiaries to any disability or other benefits available to
Employee under any disability insurance or other benefits plan or policy
maintained by the Company for Employee’s benefit.

6.             Termination of Employment.

(a)           If Employee’s employment hereunder is terminated (i) by Company
With Cause, or (ii) by Employee Without Good Reason (other than within twelve
months following a Change of Control), all obligations of Company to provide
compensation and benefits under this Agreement shall cease, other than the
payment of that portion of the base salary earned by the Employee to the date of
termination, plus reimbursement of all pre-approved expenses that were
reasonably incurred by the Employee in performing his responsibilities and
duties for the Company prior to and including such date. Company’s election to
terminate Employee’s employment With Cause shall be without prejudice to any
remedy the Company may have against Employee for the breach or non-performance
of any of the provisions of this Agreement.

(b)           If Company terminates Employee’s employment hereunder Without
Cause (as

3


--------------------------------------------------------------------------------




hereinafter defined), the Company shall: (i) continue to pay Employee’s annual
base salary (as in effect on the date Employee’s employment so terminates) until
the end of the Severance Period (the post-termination period with respect to
which such base salary is payable shall be referred to as the “Severance
Period”), such severance period shall begin at the date of termination until the
twelve month anniversary of the termination date unless the termination is
Without Cause and not following Change of Control and within twelve months of
the first anniversay of the Employee’s hire date, then the severance period
shall be the six month anniversary of the date of termination; and (ii) during
the Severance Period, pay the COBRA premiums necessary for Employee to continue
the same medical coverage Employee carried while an active employee provided
that the Company shall not be required to make more than the maximum number of
payments allowed under COBRA.

(c)           If Employee voluntarily resigns (A) With Good Reason or (B) within
twelve months following a Change of Control (for any or no reason), then, in
either such case, the Company shall: (i) not later than ten business days
following the date of termination of employment, pay to Employee a lump sum cash
amount equal to the aggregate amount of his annual base salary (as in effect on
the date Employee’s employment so terminates) that he would have received if the
Company had continued paying it during the Severance Period; and (ii) during the
Severance Period, pay the COBRA premiums necessary for Employee to continue the
same medical coverage Employee carried while an active employee provided that
the Company shall not be required to make more than the maximum number of
payments allowed under COBRA.

(d)           “Change of Control” means the occurrence of any of the following
events: (i) any person, within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any group of persons,
within the meaning of Exchange Act Rule 13d-5, acquires more than fifty percent
(50%) in voting power of the Company’s equity securities; (ii) the Board of
Directors of the Company as it is constituted on any day (the “Incumbent Board”)
changes so that on the following day (which day shall be considered the day upon
which the Change in Control occurs) individuals who constitute the Incumbent
Board cease for any reason other than their deaths to constitute at least a
majority of the Board of Directors, provided that any individual becoming a
director subsequent to the date hereof whose election or nomination for election
was consented to or approved by a majority of the Incumbent Board shall be, for
purposes of this Paragraph (ii), considered as though such person were a member
of the Incumbent Board; (iii) there is a reorganization (other than a mere
change in identity, form, or place of organization of the Company, however
effected), merger or consolidation of the Company, or any other transaction,
with one or more business entities or persons as a result of which the stock of
the Company is exchanged for or converted into cash or property or securities
not issued by the Company; or (iv) there is a sale of all or substantially all
of the assets of the Company to any person or business entity.

(e)           “With Cause” means the termination of employment resulting from:
(i) any act or omission which constitutes a material breach by Employee of his
obligations under this Agreement; (ii) the commission by Employee of a felony or
any crime involving moral turpitude, fraud or dishonesty; (iii) the perpetration
by Employee of any intentional, material act of dishonesty whether relating to
the Company, the Company’s employees or otherwise; (iv) the use of illegal drugs
by the Employee, or drunkenness or substance abuse by the Employee which
interferes with the performance of his duties hereunder; (v) gross incompetence
on the part of Employee in the performance of his duties hereunder; (vi) the
issuance of a final consent decree, cease and desist or similar order against
Employee by a regulatory agency relating to violations or alleged violations of
any federal or state law or regulation governing the conduct of the business of
the Company; or (vii) any other act or omission (other than an act or omission
resulting from the exercise by Employee of

4


--------------------------------------------------------------------------------




good faith business judgment) which materially impairs the financial condition
or business reputation of the Company.

(f)            “Without Cause” means the termination of employment by Company
resulting from any reason other than those enumerated in subsection (e) above or
Section 5 of this Agreement.

(g)           “With Good Reason” means the Employee’s termination of his
employment with the Company as a result of: (i) the assignment to Employee of
any duties materially and adversely inconsistent with the Employee’s position as
specified in Section 1 hereof (or such other position to which he may be
promoted), including status, offices, responsibilities or persons to whom the
Employee reports as contemplated under Section 1 of this Agreement, or any other
action by Company which results in a material adverse change in such position,
status, offices, titles, or responsibilities; or (ii) any material breach of
this Agreement by Company, including the failure to pay Employee on a timely
basis the amounts to which he is entitled under this Agreement, after written
notification from the Employee of such breach, setting forth in detail the
matters involved, and the Company’s failure to cure the problem resulting in
such breach within fifteen (15) days thereafter.

(h)           “Without Good Reason” means the Employee’s termination of his
employment with the Company for any reason other than those enumerated in
subsection (g) above.

7.             Employee’s Obligations upon Termination of Employment.  Upon the
termination of his employment hereunder for whatever reason Employee shall:

(a)           tender his resignation from any directorship or office he may hold
in the Company or any of its subsidiaries or affiliates, and not at any time
represent himself still to be connected with or to have any connection with the
Company or its subsidiaries or affiliates; and

(b)           observe all post-employment covenants set forth in this Agreement.

8.             Effect of Termination.  The provisions of Sections 6, 7, 9
through 14, 17 and 21 of this Agreement shall survive the termination of this
Agreement and the termination of Employee’s employment with the Company to the
extent required to give full effect to the covenants and agreements contained
therein.

9.             Confidentiality; Works Made for Hire.

(a)           The Employee agrees that, both during his employment and for the
applicable period described in Section 9(b) below after termination of his
employment for any reason, the Employee will hold in a fiduciary capacity for
the benefit of the Company, and shall not directly or indirectly use or
disclose, except as set forth in Section 9(c) below or as authorized by the
Company in connection with the performance of the Employee’s duties, any
Confidential Information (as hereinafter defined) that the Employee may have or
acquire (whether or not developed or compiled by the Employee and whether or not
the Employee has been authorized to have access to such Confidential
Information) during his employment with the Company. Moreover, in the absence of
Company’s prior written consent, the Employee agrees not to make or cause to be
made known to any third party any correlation or identity which may exist
between the Confidential Information that the Employee may have or acquire on
the one hand, and, on the other hand, any other information now or hereafter
made available to the Employee. The term “Confidential Information” as used in

5


--------------------------------------------------------------------------------




this Agreement shall mean and include any information, data, and know-how
relating to the business of the Company that is disclosed to the Employee by the
Company or known by the Employee as a result of the Employee’s relationship with
the Company and not generally within the public domain (whether constituting a
trade secret or not), including, without limitation, the following information:

(i)            technical information, such as formulas, patterns, devices,
computer program source and object codes, compositions, inventions, processes,
specifications, research, methods, technique, software, or engineering or
technical specification, and any know-how relating to any of the foregoing, and
methods of delivery, whether ownedby the Company or utilized by the Company
under license from a third party, in each case to the extent that such
information is not generally known to the public;

(ii)           financial information, such as the Company’s earnings, assets,
debts, cost-price information, product mark­ups, gross margins, fee structures,
volumes of purchases or sales, or financial data or information that should not
be disclosed to its customers or competitors, whether relating to the Company
generally, or to particular services, geographic areas, or time periods;

(iii)          supply and service information, such as information concerning
the goods and services utilized or purchased by the Company, the names or
addresses of suppliers, terms of supply or service contracts, or of particular
transactions, or related information about potential suppliers, to the extent
that such information is not generally known to the public, and to the extent
that the combination of suppliers or use of a particular supplier, though
generally known or available, yields advantages to Company and the details of
which are not generally known;

(iv)          marketing information, such as details about ongoing or proposed
marketing programs or agreements by or on behalf of the Company, marketing
forecasts or results of marketing efforts or information about impending
transactions;

(v)           personnel information, such as employees’ personal or medical
histories, compensation or other terms of employment, actual or proposed
promotions, hirings, resignations, disciplinary actions, terminations or reasons
therefor, training methods, performance, or other employee information;

(vi)          customer information, such as any compilation of past, existing,
or prospective customers, customer proposals or agreements between customers and
the Company, status of customer accounts or credit, or related information about
actual or prospective customers; and

(vii)         information that was provided to the Company in confidence or that
that Company is otherwise required to maintain in confidence due to a legal or
contractual obligation.

The term “Confidential Information” does not include information that has become
a part of the public domain by the act of one who has the right to disclose such
information without violating any right of the Company or the customer to which
such information pertains. Confidential

6


--------------------------------------------------------------------------------




Information which is specific as to techniques, methods, or the like shall not
be deemed to be in the public domain merely because such information is embraced
by more general disclosures in the public domain, and any combination of
features shall not be deemed within the foregoing exception merely because
individual features are in the public domain if the combination itself and its
principles of operation are not in the public domain.

(b)           The covenants contained in this Section 9 shall survive the
termination of the Employee’s employment with the Company for any reason for a
period of two (2) years; provided, however, that with respect to those items of
Confidential Information which constitute a trade secret under applicable law,
the Employee’s obligations of confidentiality and non­disclosure as set forth in
this Section 9 shall continue to survive after said two-year period to the
greatest extent permitted by applicable law. These rights of the Company are in
addition to those rights the Company has under the common law or applicable
statutes for the protection of trade secrets.

(c)           In the event that the Employee becomes legally compelled (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose any of the Confidential Information, the
Employee shall provide the Company with prompt written notice of such
requirement prior to complying therewith so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
terms of this Agreement. In the event that such protective order or other remedy
is not obtained or the Company waives compliance with the provisions hereof, the
Employee agrees to furnish only that portion of the Confidential Information
that is legally required and to exercise reasonable efforts to obtain an
assurance that confidential treatment will be accorded such Confidential
Information.

(d)           All writings, tapes, recordings, computer programs, website
content and other works in any tangible medium of expression, regardless of the
form of medium, which have been or are prepared by the Employee, or to which the
Employee contributes in any way to such preparation, in connection with the
Employee’s employment by the Company (collectively, the “Works”), and all
copyrights and other rights, titles and interests whatsoever in and to the
Works, belong solely and exclusively to the Company as works made for hire;
moreover, if and to the extent any court or agency should conclude that the
Works (or any of them) do not constitute or qualify as a “work made for hire,”
the Employee hereby assigns, grants and delivers, solely and exclusively unto
the Company, all copyrights and other rights, titles, and interests whatsoever
in and to the Works.

10.           Non-Solicitation of Employees.  The Employee agrees that, for so
long as he is employed by the Company and for a period of one (1) year after
termination of his employment for any reason, Employee shall not solicit,
directly or indirectly, (i) any employee of the Company with whom he has had
material business contact during the last twelve (12) months of his employment
with the Company, or (ii) any employee of the Company whose particular talents
or capabilities he became aware of as a result of Employee’s employment with the
Company, to leave the employ of the Company.

11.           Non-Solicitation of Customers.  The Employee will, for so long as
he is employed by the Company and for a period of one (1) year after termination
of his employment, refrain from soliciting, or attempting to solicit, directly
or by assisting others, any business from any of the customers, including
actively sought prospective customers, with whom the Employee had material
contact within the last twelve months of Employee’s employment hereunder, for
purposes of providing products or services that are similar to or competitive
with those provided by the Company, if the Company is also then still engaged in
such business.

7


--------------------------------------------------------------------------------




12.           Severability.  Except as noted below, should any provision of this
Agreement be declared or determined by any court of competent jurisdiction or
arbitrator to be unenforceable or invalid for any reason, the validity of the
remaining parts, terms, or provisions of this Agreement shall not be affected
thereby and the invalid or unenforceable part, term, or provision shall be
deemed not to be a part of this Agreement. The covenants set forth in this
Agreement are to be reformed pursuant to Section 13 if held to be unreasonable
or unenforceable, in whole or in part, and, as written and as reformed, shall be
deemed to be part of this Agreement.

13.           Reformation.  If any of the covenants or promises of this
Agreement are determined by any court of law or equity or arbitrator, with
jurisdiction over this matter, to be unreasonable or unenforceable, in whole or
in part, as written, Employee hereby consents to and affirmatively requests that
said court or arbitrator, to the extent legally permissible, reform the covenant
or promise so as to be reasonable and enforceable and that said court or
arbitrator enforce the covenant or promise as so reformed.

14.           Injunctive Relief.  The Employee understands, acknowledges and
agrees that in the event of a breach or threatened breach of any of the
covenants and promises contained in Sections 9, 10 and 11, the Company will
suffer irreparable injury for which there is no adequate remedy at law and the
Company will therefore be entitled to obtain, without bond, injunctive relief
enjoining said breach or threatened breach. Employee further acknowledges,
however, that the Company shall have the right to seek a remedy at law as well
as or in lieu of equitable relief in the event of any such breach.

15.           Assignment.  The terms and provisions of this Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns, and upon Employee and his heirs and personal representatives. The term
“Company” as used in this Agreement shall be deemed to include the successors
and assigns of the original or any subsequent entity constituting the Company as
well as any and all divisions, subsidiaries, or affiliates thereof.

16.           Waiver.  The waiver by any party to this Agreement of a breach of
any of the provisions of this Agreement shall not operate or be construed as a
waiver of any subsequent or simultaneous breach.

17.           Applicable Law.  This Agreement has been entered into in and shall
be governed by and construed under the laws of the State of Georgia (U.S.A.),
without regard to conflicts of laws principles.

18.           Headings and Captions.  The headings and captions used in this
Agreement are for convenience of reference only, and shall in no way define,
limit, expand, or otherwise affect the meaning or construction of any provision
of this Agreement.

19.           Notice.  Any notice required or permitted to be given pursuant to
this Agreement shall be deemed sufficiently given when delivered in person, by
courier service in which the party acknowledges receipt in writing, or three (3)
days after deposit in the United States mail, postage prepaid, for delivery as
registered or certified mail addressed, in the case of the Employee, to him at
his residential address as reflected on the records of the Company, and in the
case of the Company to the corporate headquarters of the Company, attention of
the CEO, or to such other address as the Employee or the Company may designate
in writing at any time or from time to time to the other

8


--------------------------------------------------------------------------------




party. In lieu of personal notice or notice by deposit in the US mail, a party
may be given notice by fax or telex or other similar electronic method so long
as receipt is verified.

20.           Gender.  All pronouns or any variations thereof contained in this
Agreement refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person or persons may require.

21.           Arbitration.  The parties hereto agree to submit any controversy
or claim arising out of or relating to Employee’s employment by the Company, or
the termination thereof, or this Agreement, or the breach thereof (including,
without limitation, any claim that any provision of this Agreement or any
obligation of Employee is illegal or otherwise unenforceable or voidable under
law, ordinance, or ruling or that Employee’s employment by the Company was
illegally terminated) for arbitration at the office of the American Arbitration
Association in Atlanta, Georgia, in accordance with the United States
Arbitration Act (9 U.S.C. § 1 et seq.) and the rules of the American Arbitration
Association. Company and Employee each consents and submits to the personal
jurisdiction and venue of the trial courts of Fulton County, Georgia, and also
to the personal jurisdiction and venue of the United States District Court for
the Northern District of Georgia for purposes of enforcing this provision. All
awards of the arbitration shall be binding and non-appealable except as
otherwise provided in the United States Arbitration Act. Judgment upon the award
of the arbitrator may be entered in any court having jurisdiction thereof. The
arbitration shall take place at a time noticed by the American Arbitration
Association regardless of whether one of the parties fails or refuses to
participate. The arbitrator shall have no authority to award punitive damages,
but will otherwise have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
specific performance of any obligation created under this Agreement, the
issuance of an injunction or other provisional relief, or the imposition of
sanctions for abuse or frustration of the arbitration process. The parties shall
be entitled to engage in reasonable discovery, including a request for the
production of relevant documents. Depositions may be ordered by the arbitrator
upon a showing of need. The foregoing provisions shall not preclude either party
from bringing an action in any court of competent jurisdiction for injunctive or
other provisional relief as a party may determine is necessary or appropriate.

22.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE COMPANY AND EMPLOYEE WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT AND SUPERSEDES ANY PRIOR AGREEMENTS OR UNDERSTANDINGS BETWEEN THE
COMPANY AND EMPLOYEE WITH RESPECT TO SUCH SUBJECT MATTER. NO AMENDMENT OR WAIVER
OF THIS AGREEMENT OR ANY PROVISION HEREOF SHALL BE EFFECTIVE UNLESS IN WRITING
SIGNED BY THE PARTY TO BE SO BOUND.

9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

COMPANY:

 

 

 

A.D.A.M., INC.

 

 

 

 

 

By:

/s/ KEVIN S. NOLAND

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

EMPLOYEE:

 

 

 

/s/ MARK B. ADAMS

 

 

Mark B. Adams

 

10


--------------------------------------------------------------------------------


EXHIBIT A

RESPONSIBILITIES

Senior Management - Employee will serve as a key member of the Company’s senior
management team providing leadership and direction to support the growth of its
business.

Accounting - Employee will ensure the accurate and timely development of the
Company’s accounts and financials statements in accordance with generally
accepted accounting principals (GAAP). Employee will manage the corporate
finance, business planning, risk management and controller functions that
oversee the Company’s accounting staff. In addition, Employee will assist in
customer and supplier contract negotiation and management. Employee will also
prepare regular executive management reports and interact with the Board, Audit
Committee and outside auditors.

Financial Planning & Analysis - Employee will oversee the development, analysis,
reporting and maintenance of the Company’s budgets, results of operations,
forecasts and business planning.

Controls - Employee will oversee the development, implementation, and
maintenance of the company-wide internal financial controls consistent with the
Company’s policies and procedures and with the requirements of the
Sarbanes-Oxley Act, among other regulatory guidelines.

Reporting & Compliance - Employee will oversee the preparation and filing of the
Company’s financial reports and analyses as required by the Board, management,
and regulations. Employee will also guide and oversee the development and
maintenance of financial reporting and information systems.

Treasury - Employee will guide and oversee the Company’s investments and
investment strategy consistent with our policies and procedures.

M&A – Employee will help guide and implement potential M&A opportunities that
may include capital formation plans like secondary offerings, private financings
and credit facilities.

Investor Relations - Employee will be a primary point person on, and may lead,
aspects of corporate investor relations including the management of the
Company’s outside investor relations firm.

Taxes - Employee will ensure the accurate and timely preparation and filing of
all appropriate federal and state, US and international taxes and oversee the
analysis of the Company’s tax deferred assets.

11


--------------------------------------------------------------------------------




EXHIBIT B

BONUS OBJECTIVES

The target annual bonus amount for 2006 shall be $25,000. The target annual
bonus amount for 2007 and thereafter shall be 40% of your then current
annualized base salary

The bonuses shall be paid quarterly with 25% of the bonus paid at the end of
each calendar quarter.

The bonus for 2006 shall be based on the relative performance of the Company’s
quarterly 2006 operating goals, revenue and EBITDA, in accordance with
objectives established by the CEO and/or the Board of Directors. The bonus shall
be equally weighed between revenue achievement and EBITDA achievement.  The
Board shall determine, in its good faith sole discretion, the extent to which
the objectives have been met.

The bonus for 2007 and thereafter shall be based on a specific incentive plan to
be determined by the Company’s Board of Directors, in its good faith sole
direction, that may include a combination of cash payments or stock
consideration in the form of options or restrictive shares such that the total
combination of bonus amounts paid under the  incentive plan shall not exceed 40%
of your current annualized salary.

The amount of the 2006 bonus shall be calculated quarterly as follows:

Actual Attainment

 

% of Target Bonus Paid

 

 

 

 

 

0 – 75%

 

0

%

>75-100%

 

100

%

>100-110%

 

115

%

>110%

 

125

%

 

12


--------------------------------------------------------------------------------